Citation Nr: 1230407	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  06-00 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sickle cell disease, including sickle cell anemia, to include as secondary to service-connected rhabdomyolysis.

2.  Entitlement to service connection for a vision disorder, to include as secondary to sickle cell disease and service-connected rhabdomyolysis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1986.  He also had a significant amount active duty for training and inactive duty for training with National Guard units.

These matters come to the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2008, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In July 2008, May 2009, and July 2011, the Board remanded the claims on appeal.  Other issues were decided in prior decisions.  These remain the only issues on appeal.

In addition to claiming the disorders as secondary to the service-connected rhabdomyolysis, the Veteran asserts that he has sickle cell disease and that his vision disorder is secondary to sickle cell disease.  Therefore, the issues are as stated on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The August 2011 VA hemic disorders examiner reported the Veteran's hemoglobin level but did not explicitly state whether the appellant has sickle cell anemia, as directed by the Board in its July 2011 remand.  Moreover, the August 2011 VA eye examiner opined that there was no ocular pathology caused by or the result of the rhabdomyolysis or the sickle cell anemia.  While the examiner addressed secondary causation regarding the eye disorders, to include photophobia, and rhabdomyolysis, his response did not sufficiently address aggravation, as directed by the Board in its July 2011 remand.  Therefore, the examination reports did not comply with the directives of the July 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran is claiming that he has sickle cell disease because of "sickling" during physical exertion.  A physical examination is necessary to determine whether the Veteran has a chronic disability related to his sickle cell trait due to physical exertion, and if he does, whether it is related to physical exertion during military service as well as the service-connected rhabdomyolysis.  Specifically, a determination is needed on the issue of whether "sickling" is a disability, and if so, whether acute or chronic, and the manifestations need to be described.  

Also, another medical opinion is necessary to determine whether the Veteran has a chronic eye disability manifested by photophobia that is related to any chronic disability of any current sickle cell disease.  It should be determined if photophobia is a manifestation of the service connected disorders, or whether it is an independent disorder of unknown etiology.

The Veteran has been treated by Dr. Greenfield and Dr. Gonzalez for "sickling."  At the April 2008 hearing, the Veteran testified that he was treated at the Grayville Memorial Hospital in 1998 for temporary blindness.  The RO should attempt to obtain all records from those doctors and that hospital.  Finally, the RO/AMC should afford the appellant one last opportunity to identify all treatment for photophobia, sickle cell disease, and rhabdomyolysis.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must ask the Veteran to identify all treatment for his visual symptomatology, any alleged manifestations of sickle cell disease, and rhabdomyolysis since he alleges that he has had these symptoms, manifestations, and disorders.  Any and all treatment for "sickling" should be reported.  The RO/AMC should attempt to obtain all records from Drs. Greenfield and Gonzalez and the Grayville Memorial Hospital, as well as any other identified VA and private medical providers.  Appellant's assistance should be requested as needed.  The RO should associate any obtained records with the Veteran's claim folder.  If records are identified but cannot be obtained, this fact - as well as the efforts that were made to obtain the records - should be clearly documented in the claims file.  The claimant and his representative should also be notified of VA's inability to obtain the records.  

2.  Thereafter, the Veteran must be afforded a VA examination and determine the nature and extent of any manifestations of his sickle cell trait, to include a discussion of "sickling."  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his sickle cell trait.  The examiner should note whether the claimant currently has sickle cell anemia or chronic sickle cell disease.  It should also be indicated whether "sickling" is a chronic disability, and if so, the manifestations should be described.  The examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any "sickling" during physical exertion is a manifestation of a chronic sickle cell disease as opposed to being acute and transitory in nature.  If chronic sickle cell disease is diagnosed, the examiner should indicate whether it is a separate disability from the service-connected rhabdomyolysis and if so, its manifestations.  If sickle cell anemia or chronic sickle cell disease is diagnosed, the examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the sickle cell anemia or chronic sickle cell disease is related to active service, including physical exertion during periods of active duty, active duty for training, and inactive duty training.  If sickle cell anemia or chronic sickle cell disease is diagnosed, the examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the sickle cell anemia or chronic sickle cell disease was caused or aggravated (increased in severity beyond its natural progression) by the service-connected rhabdomyolysis.  A complete rationale for any opinion offered must be provided.

3.  Thereafter, the Veteran must be afforded a VA examination to include ophthalmological findings and determine the nature and extent of any disability manifested by photophobia.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to manifested by photophobia.  The examiner should note whether the claimant currently has a chronic disability manifested by photophobia.  The examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the photophobia or its underlying eye disorder was caused or aggravated (increased in severity beyond the natural progression) by any current sickle cell anemia or chronic sickle cell disease.  If there is any relationship to the reported "sickling" that too should be set out.  The examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the photophobia or its underlying eye disorder was aggravated (increased in severity beyond its natural progression) by the service-connected rhabdomyolysis.  A complete rationale for any opinion offered must be provided.

4.  After the development requested, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once

5.  Thereafter, the RO must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


